Per Curiam.
This is a motion to quash a writ of attachment issued on order of a Supreme Court commissioner on the ground of fraud (a) in incurring the obligation, and (b) in disposing of property with intent to defraud. The motion was originally denied by a Circuit Court judge, who, however, was without jurisdiction. It was again denied by Mr. Justice Heher, and is renewed before the court. Key v. Paul, 61 N. J. L. 133; 38 Atl. Pep. 823.
The grounds of the motion stated in the petition are that the alleged facts are based entirely on hearsay and information, and also the affidavit contains conclusions not based on facts set forth. The grounds stated in the notice are to the same effect, although somewhat further particularized.
The motion is founded solely on the face of the affidavit, which we have read with care and find it is not ifbased entirely on hearsay and information,” and there is nothing on its face to show that the averments are not within the knowledge of the affiant. As to containing conclusions of fact, to a minor extent this may be conceded. But eliminating these, there is quite enough remaining to support the writ.
The motion to vacate is denied, with costs.